 Case 8:18-cv-01588-EAK-JSS Document 10 Filed 01/16/19 Page 1 of 1 PageID 34



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

HAROLD WILLIAMS,

                         Plaintiff,

-v-                                                                       CASE NO.
                                                                   8:18-cv-01588-EAK-JSS
ONEMAIN FINANCIAL GROUP, LLC,

                         Defendant.
                                                     /

                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

          COMES NOW the Plaintiff, HAROLD WILLIAMS, and the Defendant, ONEMAIN

FINANCIAL GROUP, LLC, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to

dismiss with prejudice, each claim and count therein asserted by Plaintiff against the Defendant

in the above styled action, with Plaintiff and Defendant to bear their own attorney's fees, costs

and expenses.

          Respectfully submitted this 16th day of January, 2019.



/s/David A. Elliott                                 /s/Octavio Gomez
David Elliott, Esq.                                 Octavio "Tav" Gomez, Esq.
Email:delliott@burr.com; tsmyth@burr.com            Morgan & Morgan, Tampa, P.A.
Burr & Forman, LLP                                  201 N. Franklin St., 7th FL
420 N. 20th, Suite 3400                             Tampa, FL 33602
Birmingham, AL 35203                                Tgomez@forthepeople.com
Telephone: (205) 251-3000
Facsimile: (205) 458-5100                           ATTORNEYS FOR PLAINTIFF,
                                                    HAROLD WILLIAMS
ATTORNEYS FOR DEFENDANT, ONEMAIN
FINANCIAL GROUP, LLC




32818513 v1
